Case 2:20-cv-04728-MCA-MAH Document 15 Filed 07/31/20 Page 1 of 1 PageID: 199




                                         T h e Lega l C en ter
                                       On e R iv erfro n t P la za
                                    N ewa rk , New J ers ey 071 02
                                        T el: ( 973) 643 - 7000
                                        F ax (973) 643 - 6500




 Joseph B. Fiorenzo                                                                     101 Park Avenue
 Member                                                                                         28th Floor
                                                                                     New York, NY 10178
 Direct Dial: 973-643-5499                                                            Tel: (212) 643-7000
 Email: jfiorenzo@sillscummis.com                                                     Fax: (212) 643-6500




                                       July 31, 2020
VIA ECF
William T. Walsh, Clerk
United States District Court
 For the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, New Jersey 07101

        Re:     Emerson Redevelopers Urban Renewal, LLC
                v. Borough of Emerson
                Civil Action No. 20-cv-4728-MCA-MAH

Dear Mr. Walsh:

       This firm is counsel to plaintiff Emerson Redevelopers Urban Renewal, LLC, in the above-
captioned matter. Pursuant to Local Civil Rule 7.1(d)(5), we request an automatic extension of
the time to respond to a dispositive motion with respect to the Motion to Dismiss filed by
Defendant the Borough of Emerson on July 20, 2020. Currently, Plaintiff’s opposition briefing is
due on August 3, 2020, and the motion is returnable August 17, 2020. The originally noticed
motion day has not previously been extended or adjourned. The new motion date shall be
September 8, 2020, the deadline for Plaintiff to file opposition papers shall be August 25, 2020,
and Defendant’s reply papers shall be due on September 1, 2020.

        Thank you for your consideration in this matter.

                                                               Respectfully yours,


                                                               s/ Joseph B. Fiorenzo
                                                               Joseph B. Fiorenzo
Cc:     All counsel (Via ECF)
